J-A30002-16



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA


                   v.

GREGORY MORAN
                        Appellant
                                                   No. 657 MDA 2016


            Appeal from the Judgment of Sentence April 12, 2016
                In the Court of Common Pleas of Berks County
             Criminal Division at No(s): CP-06-CR-0003193-2014


BEFORE: BOWES, OLSON AND STABILE, JJ.

MEMORANDUM BY BOWES, J.:                      FILED FEBRUARY 08, 2017

      Gregory Moran appeals from his judgment of sentence of forty-eight

days to eighteen months incarceration with credit for forty-eight days

served, after he was found to be in violation of the terms of a probationary

sentence. We affirm.

      The pertinent facts are as follows. On May 16, 2014, Appellant arrived

at his ex-wife’s residence in Berks County to pick up the couple’s three

children.   A dispute arose between the two, and Appellant subsequently

caused $1,300 damage to his ex-wife’s front door.     As a result, Appellant

was charged with criminal trespass, criminal mischief, and harassment. On

February 13, 2015, Appellant entered an open guilty plea to criminal
J-A30002-16



mischief and was sentenced to one year of probation plus restitution for the

broken door.

        Thereafter, Appellant did not comply with the terms of his probation.

On December 14, 2015, the court held a Gagnon I hearing wherein the

probation officer introduced evidence that Appellant was in violation of four

of the rules of probation, including failure to pay restitution, possession

and/or use of drugs, failure to participate in treatment, and failure to comply

with chemical testing.    As a result, a Gagnon II hearing was scheduled.

Therein, Appellant admitted to the violations and his probation was revoked.

The court sentenced Appellant to one year of probation, community service,

costs, and restitution. The court also granted Appellant’s counsel leave to

withdraw.

        Appellant again violated the terms of his probation. A second Gagnon

I hearing was held on March 7, 2016, at which Appellant’s probation officer

offered evidence that Appellant had failed to pay fines and costs, possessed

and/or used drugs, failed to participate in treatment, and failed to comply

with chemical testing.    A Gagnon II hearing was scheduled on April 12,

2016.     At that hearing the court determined that Appellant had failed

multiple drug tests while under supervision and refused a drug test while

incarcerated. The court sentenced Appellant to forty-eight days to eighteen

months imprisonment with credit for forty-eight days served.




                                     -2-
J-A30002-16



      Appellant filed a timely notice of appeal. However, he did not comply

with the court’s directive to file a Rule 1925(b) statement of matters

complained of on appeal or secure a transcript of the relevant proceedings.

When this matter was initially before this Court, we remanded for a Grazier

hearing to determine whether Appellant wished to proceed pro se.       That

hearing was held on May 25, 2016, and the court determined Appellant had

voluntarily, knowingly, and intelligently waived his right to counsel and

permitted him to pursue his appeal pro se. This matter is now ready for our

review.

      Appellant has not provided us with a statement of the questions

involved as required by Pa.R.A.P. 2111(a)(3).     Nevertheless, before we

proceed to the merits of this appeal, insofar as we can glean them from

Appellant’s brief, we must determine whether he has properly preserved

these issues for review.

      In order to preserve a claim for appellate review, an appellant must

comply with a trial court’s order to file and serve a Rule 1925(b) statement

of matters complained of on appeal. Commonwealth v. Hill, 16 A.3d 484,

494 (Pa. 2011). Any issues not raised in a Rule 1925(b) statement will be

deemed waived. Id. Upon review of the record, Appellant was ordered to

file a Rule 1925(b) statement on April 29, 2016 and service thereof was




                                   -3-
J-A30002-16



provided on May 2, 2016, at his home address.1 As a result of Appellant’s

failure to file a Rule 1925(b) statement as ordered by the court, he has

waived all his issues on appeal.         Moreover, Appellant never requested the

notes of testimony for any proceeding relevant to his appeal, and his brief

substantially departs from the requirements of the rules of appellate

procedure.     Appellant’s bevy of errors in bringing this appeal before the

Court has stymied any possibility of meaningful review.

       Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/8/2017




____________________________________________


1
  The certified mail receipt within the certified record indicates that Appellant
was served notice of the court’s order to file a Rule 1925(b) statement at
2:14 p.m. on May 2, 2016. The name and address listed on the receipt is
correct in all regards, except that Appellant’s zip-code is recorded as 19611
as opposed to 19602. An erroneous zip-code would not preclude Appellant
from receiving the court’s order. Furthermore, the address sheet attached
to the server’s proof of service accurately states Appellant’s address.



                                           -4-